DETAILED ACTION
This office action is in response to claims and remarks filed 1 July 2022.
Claims 1, 4-11, 13-15, and 17-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, in pages 8-14 in the remarks filed 1 July 2022 with respect to the rejections of claims 1, 4-11, 13-15, and 17-20 under 35 U.S.C. 103 have been fully considered but are not persuasive.
i.	On page 10, the applicant argues that “Johnson describes a guest OS and a host OS, but does not disclose that the host OS receives information for at least one process to be run on the at least one virtual machine, and allocates at least one core to the at least one virtual machine based on the information for at least one process.”
	The examiner respectfully disagrees, because Johnson teaches the limitations at issue. As cited in the previous office action, Johnson teaches:
[0036]	The guest OS makes a determination about whether its hardware resources are adequate. Specifically, the guest OS examines its current and projected workload to determine if it can process the workload in the time requested or required by processes executing on the guest OS. 
[0037]	When the hardware resources are determined to be inadequate (Step 306), the control process of the guest OS may determine what additional hardware resources are necessary and construct a request (Step 308) …Once the control process determines hardware resources to request, it sends the resource request to the host. 
[0038]	At step 400, the host OS receives a resource request(s) from one or more guest OSs. 
Thus, Johnson’s host OS receives, from one or more guest OSs (“virtual machines”), one or more resource requests comprising information for at least one current or projected workload (“processes to be run”) related to what additional hardware resources are necessary to process the workload in the time requested or required by processes executing on the guest OS. In this way, Johnson’s host OS receives information for at least one process to be run on at least one virtual machine.
Further, as cited by the previous office action, Johnson teaches:
[0039]	At step 402, the host OS determines whether to reallocate hardware resources based on the resource requests it has received…when the host determines that hardware resources…are available or that hardware resources should be reallocated (Step 402), the host OS will allocate the hardware resources for the guest OSs based on the resource requests (Step 404). 
[0016] 	The hardware resources (102) of the host computer system (100) may include processors.
Thus, Johnson’s host OS determines, based on the additional hardware resource information within the received resource request, to allocate/reallocate hardware processors to the guest OSs. In this way, Johnson’s host OS allocates processors to the virtual machines.
The only thing that is not taught by John is the allocation of processing “cores” to virtual machines. While the term “core” is understood by one of ordinary skill in the art to broadly mean a “individual processor within a CPU” (see techterms definition of “processor core” available 17 March 2015 at https://techterms.com/definition/processor_core, attached herewith), the examiner combined Johnson’s processor allocation to virtual machines with Kruglick’s teaching of core allocation to virtual machines to explicitly teach the claimed limitation of allocating processor “cores” to virtual machines. Since Johnson teaches the limitations at issue, the applicant’s argument is not persuasive.
Further, the applicant’s argument merely comprises a broad statement of what Johnson teaches, and then a statement of what Johnson allegedly does not teach, without providing any evidence or reasons as to why it does not. For example, the argument makes no reference to any of the specific passages cited by the previous office action, and does not attempt to argue against, or explain why any of those passages does not teach what is being claimed. Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

ii.	On page 10, the applicant argues that “although the VMM of Kruglick may correspond to a hypervisor (or VMM) 230 of the claims, the VMM of Kruglick is different from a host OS 220 of the claims. Therefore, Kruglick does not disclose that the host OS receives information for at least one virtual process to be run on the at least one virtual machine; allocates at least one core of the multiple cores to the at least one virtual machine based on the information for at least one virtual process; and provides to the at least one virtual machine, information related to the allocation of the at least one core.”
	The examiner respectfully disagrees. First, in the previous office action, these limitations are taught by the teachings of Johnson, and not Kruglick, as demonstrated above. Second, while Kruglick discloses a VMM, and does not explicitly disclose a host OS, Johnson clearly establishes that  “the host OS (104) may be a Solaris ® UNIX running the Xen ® virtual machine monitor” ([0017]). Therefore, when taken in view of Johnson’s teaching that host OSes run VMMs, Kruglick’s VMM would similarly run on a host OS. Therefore, since this argument is directed solely to Kruglick, it is not persuasive because it attacks a reference individually where the rejection is based on the combination, and further Kruglick’s VMM would be run on a host OS as described in Johnson, the applicant’s argument that it does not is not persuasive.

iii.	On page 11, the applicant argues that “the host OS of Kruglick only performs the scheduling for assigning a core to run the host process, but cannot allocate a core to run the virtual process of the virtual OS using host scheduling.”
	The examiner respectfully disagrees. As cited in the previous office action, Kruglick teaches:
[0031]	A series of virtual machines 354, 355, 356, and 358 may be managed by VMM 362 configured to virtualize access to hardware 370 including multiple cores 371-374 inside a server 350. The VMM 362 may perform local core-level provisioning 364 assigning tasks from different VMs to various cores, possibly in cooperation with a datacenter management 352 that may, for example, inform the VMM 362 that the VM 358 has paid to receive “excess” cores as available and agreed to having the excess cores reclaimed by the datacenter management) (emphasis added).
Thus, Kruglick explicitly teaches assigning tasks “from different VMs” (“virtual processes of the virtual OS”) to various cores. The tasks from different VMs are not understood to mean “host process” as the applicant alleges, as a host process would originate in the host, and not be “from different VMs.” Since Kruglick teaches provisioning cores to virtual machine tasks, Kruglick teaches the limitation at issue, and the applicant’s argument is not persuasive.

iv.	On page 11, the applicant argues that “Lee does not disclose the scheduling for allocating a core. In particular, Lee fails to disclose that the host OS allocates at least one core to the virtual machine…the host OS of Lee is unaware of the process scheduling for processes (tasks) executed on the virtual OS, and cannot allocate a core to run the virtual process of the virtual OS by using the host scheduling.”
	The examiner respectfully disagrees. In the previous office action, these limitations are taught by the teachings of Johnson, in [0036-[0039], and [0016], as described above, and not Lee. Therefore, since this argument is directed solely to Kruglick, it is not persuasive because it attacks a reference individually where the rejection is based on the combination. 

v.	On page 11, the applicant argues that “the recitations that the host OS allocates at least one core to the at least one virtual machine using host scheduling, and provides, to the at least one virtual machine related to the allocation of the at least one core cannot be disclosed by the combination of Johnson, Kruglick, and Lee.”
	The examiner respectfully disagrees. As explained above, the applicant’s argument merely comprises a broad statement of what Johnson teaches, and then a statement of what Johnson allegedly does not teach, without providing any evidence or reasons as to why it does not. For example, the argument makes no reference to any of the specific passages cited by the previous office action, and does not attempt to argue against, or explain why any of those passages does not teach what is being claimed. Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

vi.	On page 11, the applicant argues that “in the conventional art, the virtual OS regards virtual resources (e.g., virtual central processing units (vCPUs)) as black boxes and performs process scheduling, and thus, the virtual OS is unaware of the asymmetricity of the physical hardware and many of the cores remain inactive or duplicate process scheduling may be performed. The combination of Johnson, Kruglick, and Lee cannot resolve the problem of the conventional art, and thus the technical effect of the present invention cannot be given by the combination of Johnson, Kruglick, and Lee.”
	The examiner respectfully disagrees. While it may or may not be true that a virtual/guest OS may or may not have knowledge of the asymmetricity of physical hardware, as the applicant alleges, it is unclear as to how this assertion is applicable to the references used in the current rejection. For example, in Johnson, a host OS receives a resource request, determines an amount of resources to allocate to a virtual machine, and allocates the amount of resources to the virtual machine. Johnson’s host OS is not the same as a virtual/guest OS because it does not reside within a virtual machine, but rather on the host, and therefore has knowledge of the underlying physical resources. Therefore, at least Johnson is not constrained by the applicant’s alleged problem, and the applicant’s argument is not persuasive.

vii.	On pages 11-14, the applicant’s arguments have been fully considered but are considered moot because the arguments do not specifically challenge the references (Applicant’s admitted prior art, and Hernacki, cited in the previous PTO-892 dated 22 October 2021) used to reject the limitations at issue in the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 11, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. Pub. No.: US 2009/0089780 A1 (hereafter Johnson), in view of Kruglick Pub. No.: US 2015/0100959 A1 (hereafter Kruglick), in view of Applicant Admitted Prior Art (hereafter AAPA), in view of Lee et al. Pub. No.: US 2017/0031697 A1 (hereafter Lee), in view of Hernacki et al. Patent No.: US 8,424,007 B1 (hereafter Hernacki).

Johnson, Kruglick, and Hernacki were cited in the previous PTO-892 dated 22 October 2021. Lee was cited in the previous PTO-892 dated 13 April 2022.

Regarding claim 1, Johnson teaches the invention substantially as claimed, including:
An electronic device, comprising: 
a memory; and 
at least one…processor…
wherein the memory stores instructions which, when executed by the least one…processor ([0046], Lines 1-4: The invention may be implemented on virtually any type of computer regardless of the platform being used. For example, as shown in FIG. 6, a computer system (600) includes a processor (602), associated memory (604)) cause the at least one…processor to execute a host operating system (OS), a hypervisor, and at least one virtual machine ([0017], Lines 4-7: The host OS (104) is configured to support the creation and management of virtual machines for at least one guest OS (e.g., 116A, 116N). In one or more embodiments of the invention, the host OS (104) executes an application for managing the guest OSs (116). For example, the host OS (104) may be Solaris ® UNIX running the Xen® virtual machine monitor (i.e., a hypervisor)), and 
wherein the host OS is configured to: 
receive…information for at least one virtual process to be run on the at least one virtual machine ([0036], Lines 2-12: The guest OS makes a determination about whether its hardware resources are adequate. Specifically, the guest OS examines its current and projected workload (i.e., “virtual processes” to be run on the VM) to determine if it can process the workload in the time requested or required by processes executing on the guest OS. [0037], Lines 1-5: When the hardware resources are determined to be inadequate (Step 306), the control process of the guest OS may determine what additional hardware resources are necessary and construct a request (Step 308) (i.e., additional resources represents information on the amount of resources required by the projected process)…Once the control process determines hardware resources to request, it sends the resource request to the host. ([0038], Lines 3-4: At step 400, the host OS receives a resource request(s) from one or more guest OSs (i.e., “host OS” receives information regarding whether workloads executing in the guest OS require additional resources))…wherein the information for at least one virtual process is managed by a virtual scheduler of the at least one virtual machine ([0037] The control process of the guest OS may determine what additional hardware resources are necessary and construct a request (step 308) (i.e., the control process of the guest OS, representing a “virtual scheduler”), manages the information indicative of additional resources required by the projected process);
based on the information for the at least one virtual process…allocate at least one [processor] to the at least one virtual machine using host scheduling by a host scheduler of the host OS ([0039], Lines 1-10: At step 402, the host OS determines whether to reallocate hardware resources based on the resource requests it has received…when the host determines that hardware resources…are available or that hardware resources should be reallocated (Step 402), the host OS will allocate the hardware resources for the guest OSs based on the resource requests (Step 404) (i.e., host OS reallocates, or “allocates” hardware resources). [0016], Lines 1-3: The hardware resources (102) of the host computer system (100) may include processors (i.e., a host can have multiple (dual) processors allocatable to guests (see [0001])). [0019] The resource allocation module (110) (i.e., “host scheduler”) is configured to allocate hardware resources for the guest OSs (116) (i.e., resource allocation module performs “scheduling” such as “round-robin scheduling” ([0019])), and 
provide, to the at least one virtual machine, information related to the allocating of the at least one [processor] ([0039], Lines 19-22: The host resource allocation module determines which guest OSs are affected by the reallocation, constructs resource message(s) and sends them to the affected guest OSs (Step 406) (i.e., information related to the reallocation is sent, or “provided”, by the Host OS to guest OSs)), and 
wherein the at least one virtual machine is configured to: 
based on the information related to the allocating of the at least one [processor], identify the at least one [processor] allocated to the at least one virtual process to be run by the virtual scheduler of the at least one virtual machine ([0034] Fig. 3 shows a flowchart for receiving a resource message by the guest OS…The guest OS examines the message to determine whether its hardware resources have been reallocated (step 302). For example, in embodiments of the invention where the guest OS receives the host OS's entire hardware information, the guest OS may extract information about which hardware resources it was assigned from the received hardware information to compare with the guest OS's stored hardware information. If the guest hardware resources have been reallocated, then the hardware information of the guest OS is updated (Step 304) (i.e., guest OS of the virtual machine receives the resource message and extracts information on specific processors that have been allocated and reallocated)), and 
run the at least one virtual process using the identified at least one [processor] ([0043] In one embodiment of the invention, the guest OS may be configured to communicate utilization (or lack thereof) of assigned resources to the host OS…The host OS could determine how the assigned resources are actually being used by the guest OSs (i.e., the virtual machines use the assigned resources to execute, or run, at least the projected workload)).

While Johnson teaches a host OS executing a virtual machine monitor (see [0017], Lines 7-9) that allocates server hardware resources to virtual machines, where the hardware resources are processors, Johnson does not explicitly disclose:
	at least one…multi-core processor including multiple cores;
	allocate at least one core to the at least one virtual machine.

However, in analogous art, Kruglick teaches:
	at least one…multi-core processor including multiple cores…allocate at least one core to the at least one virtual machine ([0031], Lines 1-11: A series of virtual machines 354, 355, 356, and 358 may be managed by VMM 362 configured to virtualize access to hardware 370 including multiple cores 371-374 inside a server 350 (i.e., server 350 represents a “multicore processor” having multiple allocatable cores). The VMM 362 may perform local core-level provisioning 364 assigning tasks (i.e., “processes”) from different VMs to various cores, possibly in cooperation with a datacenter management 352 that may, for example, inform the VMM 362 that the VM 358 has paid to receive “excess” cores as available and agreed to having the excess cores reclaimed by the datacenter management).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Kruglick’s teaching of a VMM allocating process allocating cores of a multicore processor to tasks of virtual machines, with Johnson’s teaching of a VMM allocating hardware resources to virtual machines, to realize, with a reasonable expectation of success, a system that comprises a VMM, as in Johnson, that allocates cores of a server to tasks of virtual machines, as in Kruglick. A person of ordinary skill would have been motivated to make this combination to optimize allocation of processor cores to large numbers of processes that reduces performance penalties (Kruglick [0003]).

	While Kruglick teaches allocating cores of a multicore processor to tasks of virtual machines, the combination of Johnson and Kruglick does not explicitly disclose:
at least one asymmetric multi-core processor including multiple cores with different properties;

However, in analogous art, AAPA teaches:
at least one asymmetric multi-core processor including multiple cores with different properties ([0003] Multi-core processors are divided largely into symmetric multi-core processors and asymmetric multi-core processors. Asymmetric multi-core processors (AMPs) give better performance and high efficiency over symmetric multi-core processors. Thus, use of AMPs is soaring. [0004] An AMP embeds multiple cores, e.g., four, eight, or 16 cores, in a single chip. An AMP may include multiple cores with different properties, e.g., some with higher performance but lower energy efficiency (e.g., big cores) and others with lower performance but higher energy efficiency (e.g., little cores). [0005] The AMP may perform process scheduling to allocate the cores to processes to be executed, considering the performance of each core);
	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined AAPA’s teaching of allocating cores of an asymmetric multi-core processor to processes to be executed, with the combination of Johnson and Kruglick’s teaching of a host OS allocating cores of a multi-core processor to virtual processes to be executed, to realize, with a reasonable expectation of success, a system having a host OS that performs resource allocation, as in Johnson, of processing cores to virtual tasks, as in Kruglick, wherein the cores are asymmetric cores of an asymmetric multi-core processor having different properties, as in AAPA. A person of ordinary skill would have been motivated to make this combination to give the system better performance and higher efficiency (AAPA [0003]).

While Johnson teaches a host OS executing a hypervisor, and the host OS receiving process information from a guest OS, the combination of Johnson, Kruglick, and AAPA does not explicitly disclose:
	receive, via the hypervisor from the at least one virtual machine, information for at least one process.

	However, in analogous art, Lee teaches:
receive, via the hypervisor from the at least one virtual machine, information for at least one process ([0059], Lines 1-5: Referring to FIG. 1B, the host operating system 110 and the guest operating system 120 may exchange a variety of information, which is associated with app execution, through channel 131 established through the hypervisor (e.g., KVM/QEMU) (i.e., app, or program information is sent and received between host OS and guest OS via the hypervisor)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Lee’s teaching of sending and receiving app information between a host and guest OS via a hypervisor, with the combination of Johnson, Kruglick, and AAPA’s teaching of sending and receiving workload information between a host and guest OS, to realize, with a reasonable expectation of success, a system that performs sending and receiving workload information between a host and guest OS, as in Johnson, via a hypervisor, as in Lee. A person of ordinary skill would have been motivated to make this combination to facilitate host and guest communications through use of a hypervisor channel.

	While Johnson discloses receiving information for a virtual process, and allocating resources based on the information, the combination of Johnson, Kruglick, AAPA, and Lee does not explicitly disclose:
receive...information for at least one virtual process to be run on the at least one virtual machine and information related to a scheduling policy including a virtual runtime of the at least one virtual machine,
based on the information for at least one virtual process and the information related to the scheduling policy, allocate at least one core of the multiple cores to the at least one virtual machine;

However, in analogous art, Hernacki teaches:
receive...information for at least one virtual process to be run on the at least one virtual machine (Column 2, Lines 32-35: As part of scheduling a task, a scheduling module may determine the current availability of a resource(e.g.,…a CPU (i.e., processing core)…) needed to execute the first task. Column 1, Lines 45-62: An agent in a first virtual machine may identify a first task (i.e., “process”) within the first virtual machine. The agent may then send a request to perform the first task to a scheduling module on a hypervisor (i.e., hypervisors, or VMMs operate on “host operating systems” such as the VMM operating on the host OS of Johnson described above)…The scheduling module may use priority information (i.e., information for the at least one task) sent with the request to determine the priority of the first task…The scheduling module may schedule the first task based on the relative priority of the first task in relation to tasks requested by other virtual machines (i.e., scheduling of the tasks is performed based on the priorities “shared” by the virtual machines and a “scheduling policy”). When it is the first task’s turn to execute, the scheduling module may select the first task for execution…The first virtual machine may then execute the first task) and information related to a scheduling policy including a virtual runtime of the at least one virtual machine; based on the information for at least one virtual process and the information related to the scheduling policy, allocate at least one core of the multiple cores to the at least one virtual machine (Column 9, Lines 54-60: The scheduling module may select, based on the scheduling, the first task for execution (step 340)…The scheduling module may select the first task for execution when a predetermined time (i.e., “virtual runtime” for a task or process) arrives) for executing the task (i.e., executing the virtual machine task based on priority information of the task, and runtime of the task, on CPU resources, allocates the CPU resources to the virtual machine, and virtual machine task)),	

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Hernacki’s teaching of a hypervisor that schedules tasks within virtual machines on CPU resources based on priority information of the tasks and a scheduling policy, with the combination of Johnson, Kruglick, AAPA and Lee’s teaching of VMMs that allocate cores to processes of virtual machines, to realize, with a reasonable expectation of success, a system that comprises a hypervisor/VMM that selects processes for execution within virtual machines based on information and scheduling policies, as in Hernacki, and allocates cores to the virtual machines to perform the execution, as in Kruglick. A person of ordinary skill would have been motivated to make this combination so that operating systems of different virtual machines may cooperate to manage load distribution over time, thereby preventing monopolization of a shared resource by a lower priority process (Hernacki Column 1, Lines 28-38).

Regarding claim 4, Johnson further teaches:
the host OS comprises: a management module configured to receive the information for at least one process shared by a virtual scheduler of the at least one virtual machine ([0037], Lines 10-12: Once the control process (i.e., “virtual scheduler” within a guest OS, as shown in Fig. 1) determines hardware resources to request, it sends the resource request to the host), and manage the information for at least one process ([0039], Lines 1-3: At Step 402, the host OS determines whether to reallocate hardware resources based on the resource requests it has received. [0019], Lines 1-3: The resource allocation module (110) (i.e., “management module” of the host OS) is configured to allocate hardware resources for the guest OSs (116) (i.e., resource allocation module receives information of hardware requested to execute workloads and “manages” the information by determining whether to allocate/reallocate resources in response to the information)); and 

Kruglick further teaches:
a host scheduler configured to: based on the information for at least one process, select the at least one process to be run on the at least one virtual machine and perform scheduling to allocate the at least one core to the selected at least one process ([0031], Lines 5-15: The VMM 362 may perform local core-level provisioning 364 (i.e., VMM acts as a “host scheduler”) assigning tasks from different VMs to various cores…Thus the core provisioning 364 may commit a dynamic core allotment 366).  

Regarding claim 5, Hernacki further teaches:
the management module (Column 4, Line 3: Hypervisor 130 may include a scheduling module 132 (i.e., “management module”)) is further configured to: 
receive the information related to the scheduling policy shared by the one or more virtual machine (Column 6, Lines 53-67: After receiving a request to perform a task, the scheduling module may determine a priority of the task based on the priority information included in the request (step 220). The scheduling module may use a set of prioritization rules to determine the priority of the task…These rules may indicate that tasks from certain applications or processes should be granted higher priority than tasks from other applications or processes. The scheduling module may use any of the previously mentioned priority information to determine a priority of a task.), and 
manage the information related to the scheduling policy (Column 5, Lines 17-18: Scheduling module 132 may have a prioritization rule that gives priority to the request (i.e., having the prioritization rule is understood as a type of “management” of the rule)), and 
wherein the information related to the scheduling policy comprises an order of priority (Column 8, Lines 7-9: After determining a priority of the task, the scheduling module may schedule the task based on the priority of the task (step 230)) and a virtual runtime indicating a time during which a process is run (Column 9, Lines 54-60: The scheduling module may select, based on the scheduling, the first task for execution (step 340)…The scheduling module may select the first task for execution when a predetermined time for executing the task (i.e., “virtual runtime” for a task or process) arrives).  

Regarding claim 8, Johnson teaches:
the at least one virtual machine is configured to: 
identify at least one virtual process to be run by the at least one virtual machine based on the information related to the allocating of the at least one [resource] provided from the host OS, and run the at least one virtual process identified ([0034], Lines 4-7: A resource message is received via the guest OS’s messaging interface. The guest OS examines the message to determine wither its hardware resources have been reallocated (Step 302). [0036], Lines 4-7: The guest OS examines its current and projected workload to determine if it can process the workload in the time requested or required by processes executing on the guest OS (i.e., the guest OS of the virtual machine examines a selected workload to determine if the workload can be executed with the resources specified in the resource message). [0037], Lines 12-14: When the guest OS determines that the hardware resources are adequate, the flow ends and no resource request is sent to the host OS (i.e., the examined workload is executed using the provided resources when they are adequate)).  

Regarding claim 11, it is a product claim comprising limitations similar to those of system claim 1, and are therefore rejected for at least the same rationale. Johnson teaches the additional limitations of a non-transitory computer readable recording medium recording a program running on a computer, the program including instructions which, when executed by a processor, cause the processor to execute ([0047], Lines 13-16: Software instructions to perform embodiments of the invention may be stored on a computer readable medium such as compact disc (CD), a diskette, a tape, or any other computer readable medium).

Regarding claim 15, it is a method claim comprising limitations similar to those of system claim 1, and are therefore rejected for at least the same rationale. Johnson teaches the additional limitations of running, by the at least one virtual machine, the at least one process based on the information related to the allocating of the at least one core ([0036], Lines 4-7: The guest OS examines its current and projected workload to determine if it can process the workload in the time requested or required by processes executing on the guest OS. [0037], Lines 12-114: When the guest OS determines that hardware resources are adequate, the flow ends and no resource request is sent to the host OS (i.e., when hardware reallocation results in adequate resources, the guest OS processes, or runs the workload)).

Regarding claim 19, Hernacki further teaches:
receiving of the information for at least one virtual process further comprises inserting, by a management module, the information for at least one virtual process into a virtual ready queue (Column 4, Lines 35-39: After determining the priority of the task, the scheduling module (i.e., “management module”) may schedule the first task. For example, scheduling module 132 may place the first task in a queue of tasks for a resource needed by the first task (i.e., tasks queued for execution are “ready” for execution and therefore, the queue of tasks is seen as a virtual ready queue)).

Regarding claim 20, Hernacki further teaches:
inserting, by a host scheduler, the information for at least one virtual process into a run queue (Column 4, Lines 35-39: After determining the priority of the task, the scheduling module (i.e., since scheduling module exists within a hypervisor 130 of a host computer 100 (se Fig. 1), it is considered a “host scheduler”) may schedule the first task. For example, scheduling module 132 may place the first task in a queue of tasks (i.e., queue of tasks is described later as an execution, or “run queue”. See, for example, Column 8, Lines 7-18) for a resource needed by the first task).  

Claims 6-7, 13-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Kruglick in view of AAPA, in view of Lee, in view of Hernacki, as applied to claims 4, 11, and 15 above, and in further view of Tsirkin Pub. No.: US 2019/0361749 A1 (hereafter “Tsirkin”).

Tsirkin was cited in the previous PTO-892 dated 22 October 2021.

Regarding claim 6, while Kruglick teaches a host scheduler, the combination of Johnson, Kruglick, AAPA, and Lee, does not explicitly disclose:
the host scheduler is further configured to, 
in response to an occurrence of an event for scheduling, select at least host process run on the host OS or the at least one virtual process to be run on the at least one virtual machine.

However, in analogous art, Tsirkin teaches:
the host scheduler ([0041], Lines 13-14: Method 200 may be performed by hypervisor 425 (i.e., “host scheduler” associated with a host OS 420)) is further configured to, 
in response to an occurrence of an event for scheduling, select at least host process run on the host OS or the at least one virtual process to be run on the at least one virtual machine ([0037], Lines 4-8: The vCPUs 131-1 through 131-K may be used by guest OS 135 to handle the execution of application threads associated with applications 133, as well as for guest OS functions within VM 130 (i.e., a vCPU represents application threads and guest OS functions which are “processes” to be run on a virtual machine). [0042], Lines 1-7: At block 205, processing logic enters or resumes execution of a virtual machine (VM 430) comprising a vCPU…hypervisor 425, running within computer system 400, executes VM 430 by executing a VM entry with either VM LAUNCH or VM RESUME (i.e., vCPU runs on the VM in response to the VM LAUNCH or VM RESUME event occurring). [0044], Lines 1-8: At block 210, processing logic determines a portion of CPU time to be reserved for host execution. In an implementation, hypervisor 425 determines a portion of the CPU time assigned to vCPU 431 that is to be reserved for host execution. Host execution refers to execution of a process controlled by hypervisor 425 on physical CPU 460 or any other processing not specifically reserved for vCPU 431. Execution of the process may be performed by the hypervisor 425 or the host OS 420 (i.e., performance of the VM LAUNCH or VM RESUME causes a vCPU process to execute on the virtual machine, or a process to be executed by the host OS)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Tsirkin’s teaching of a hypervisor that schedules execution of a vCPU process in a VM, and a process to be executed by a hypervisor, with the combination of Johnson, Kruglick, AAPA, Lee, and Hernacki’s teaching of VMM/hypervisors that allocate resources for processes, to realize, with a reasonable expectation of success, a system that comprises a VMM/hypervisor associated with a host OS, as in Johnson, that schedules processes to be performed on the VM, and other processes to be performed on the host OS using shared hardware resources, as in Tsirkin. A person of ordinary skill would have been motivated to make this combination to reclaim CPU time assigned to a VM for use as host CPU time to better utilize provisioned CPU resources (Tsirkin [0019]).

Regarding claim 7, Tsirkin further teaches:
the host scheduler is further configured to: in response to the occurrence of the event for scheduling, select the at least one virtual process to be run on the at least one virtual machine, and select the at least one host process to be run on the host OS while interworking with the selected at least one virtual process to be run on the at least one virtual machine ([0048], Lines 1-4: Upon notifying the VM 430 of the portion of CPU time that is to be reserved for host execution, the VM 430 may schedule the balloon task to transfer execution control back to the hypervisor 425. [0049], Lines 1-2: At block 225, processing logic receives execution control of the physical CPU 460. [0050], Lines 1-4: At block 230, processing logic executes a task using the physical CPU. In an implementation, the hypervisor 425 or host OS 420 may execute a host system 400 task using physical CPU 460. [0051], Lines 1-2: At block 235, processing logic returns execution control of the physical CPU back to the VM (i.e., by effectively pausing execution of the vCPU process on the VM to process the host system task, and then returning control back to the VM, the host system task “interworks” with the vCPU process)). 

Regarding claim 13, it is a product claim comprising limitations similar to those of system claim 7. They are therefore rejected for at least the same rationale.

Regarding claims 14, and 18, they are product claims comprising limitations similar to those of system claim 6. They are therefore rejected for at least the same rationale.

Regarding claim 17, it is a product claim comprising limitations similar to those of system claim 7. They are therefore rejected for at least the same rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Kruglick, in view of AAPA, in view of Lee, in view of Hernacki, as applied to claim 1 above, and in further view of Heyrman et al. Pub. No.: US 2015/0363218 A1 (hereafter “Heyrman”).

Heyrman was cited in the previous PTO-892 dated 22 October 2021.

Regarding claim 9, while Johnson teaches a virtual machine and hypervisor, the combination of Johnson, Kruglick, AAPA, Lee, and Hernacki does not explicitly disclose:
the host OS is further configured to:
identify at least one virtual resource available on the at least one virtual machine based on the information for at least one virtual process and 
perform scheduling to allocate the at least one core to the at least one virtual resource based on the information for at least one virtual process. 

	However, in analogous art, Heyrman teaches:
the host OS is further configured to: identify at least one virtual resource available on the at least one virtual machine based on the information for at least one virtual process and perform scheduling to allocate the at least one core to the at least one virtual resource based on the information for at least one virtual process ([0023], Lines 1-8: When processor virtualization is implemented in a data processing system, physical resources…for a…virtual machine (VM) are typically “placed” by a virtual machine manager (VMM) or hypervisor to optimize locality. For example, if a VM is started with two virtual processors (VPs) (i.e., “virtual resources”)…the two VPs are generally assigned to two respective processor cores. [0025], Lines 1-4: As VMs are created that utilize ECs and VPs, a hypervisor is responsible for mapping VMs to physical processor cores…(e.g., map VPs to processor cores). [0026], Lines 1-4: A processor fold factor attribute… may be added to a profile (or definition) of a VM to aid a hypervisor in assigning resources to the VM…The fold factor attribute may then be utilized by a hypervisor when mapping resources to improve performance for normal workloads (i.e., resource allocation is based on a fold factor that represents “information” of at least one workload, or “process” that consumes resources allocated to a VM that executes the workload). [0005], Lines 11-12: A hosted hypervisor runs within a host OS (i.e., hypervisor of a host OS allocates processor cores to virtual processors)). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Heyrman’s teaching of a host OS hypervisor that allocates cores to virtual processor resources of a virtual machine, with the combination of Johnson, Kruglick, AAPA, Lee, and Hernacki’s teaching of allocating cores to a virtual machine, to realize, with a reasonable expectation of success, a system comprising a host OS hypervisor, as in Kruglick, that allocates cores to virtual resources of a virtual machine based on fold factor information of processes executing within the virtual machine, as in Heyrman. A person of ordinary skill would have been motivated to make this combination so that performance for normal workloads may be improved (Heyrman [0026]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Kruglick, in view of AAPA, in view of Lee, in view of Hernacki, in view of Heyrman, as applied to claim 9 above, and in further view of Kashyap Pub. No.: US 2007/0169127 A1 (hereafter “Kashyap”).

Kashyap was cited in the previous PTO-892 dated 22 October 2021.

Regarding claim 10, Johnson further teaches:
wherein the host OS is further configured to provide…the information related to allocating of the at least one core ([0039], Lines 19-22: The host resource allocation module determines which guest OSs are affected by the reallocation, constructs resource message(s) and sends them to the affected guest OSs (Step 406) (i.e., information related to the reallocation is sent, or “provided”, by the Host OS to guest OSs)).

Lee further teaches:
provide, to the hypervisor of the electronic device, the information ([0065], Lines: Data may be recorded by the host operating system 110 and sent through the socket 119. The recorded data may be sent to the guest operating system 120 through the virtual serial emulation (e.g., the PCI emulation) 132 of the hypervisor 130).

The combination of Johnson, Kruglick, AAPA, Lee, Hernacki, and Heyrman does not explicitly disclose:
the at least one virtual machine is configured to: 
receive, from the hypervisor, at least one virtual resource reallocated by the hypervisor, 
select one or more virtual processes, 
allocate, to the selected one or more virtual processes, the received at least one virtual resource, and 
run the selected one or more virtual processes, and 
wherein the hypervisor reallocates the at least one virtual resource to the at least one virtual machine based on the information related to the allocating of the at least one core provided from the host OS. 

	However, in analogous art, Kashyap teaches:
the at least one virtual machine is configured to: receive, from the hypervisor, at least one virtual resource reallocated by the hypervisor ([0019], Lines 4-10: Processing unit 102a serves as the primary or ‘home’ processing unit for three logical partitions 200a-200c supported by four virtual processors 224-230 and a management module 202, such as a hypervisor (i.e., logical partitions represent “virtual machines” because they are managed by a hypervisor), for managing interaction between and allocating resources between logical partitions 200a-220c and virtual processors 224-230 (i.e., hypervisor 202 allocates resources to virtual processors, and allocates virtual processors to logical partitions)), 
select one or more virtual processes, allocate, to the selected one or more virtual processes, the received at least one virtual resource ([0022], Lines 12-16: Third partition 200c is running an operating system 218, to which resource management unit 206 has assigned (in third virtual processor 228) processors 126a-c from first processing unit 102a as well as processors 128a-c (in fourth virtual processor 230). [0024], Lines 3-8: Existing load balancing algorithms within operating system 218 then spread the load of runnable threads on third partition 200c across more physical cpus, using a load-balancing scheme that aims at utilizing only one thread per physical processor when there are sufficient physical processors available (i.e., selected threads, or processes, are allocated by the operating system of a logical partition to selected physical processors of a selected virtual processor)), and 
run the selected one or more virtual processes ([0008], Lines 10-16: Whether one or more processes running on the first partition can utilize additional resources is determined. One or more resources from the first virtual central processing unit and resources from the second virtual central processing unit are reallocated to the first partition, wherein at least one of the resources was previously allocated to the second partition (i.e., processes, or threads are run in a logical partition using reallocated resources selected and allocated to the processes, or threads by the operating system of the logical partition)), and 
wherein the hypervisor reallocates the at least one virtual resource to the at least one virtual machine based on the information related to the allocating of the at least one core provided from the host OS ([0034], Lines 5-15: If resource management unit 206 determines that the number of idle physical cpus is greater than 1 or equal to 1 the process moves to step 332. At step 332 the selected partition requests an additional virtual cpu from management unit 206. The process then proceeds to step 334, which depicts management unit 206 determining whether the request in step 332 was granted (i.e., hypervisor 206, of a host OS such as that of Johnson above, reallocates additional virtual cpus to selected logical partitions based on information provided to the logical partition related to allocation of idle physical cpus)). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Kashyap’s teaching of a logical partition that allocates virtual resources reallocated by a hypervisor to processes based on information sent to the logical partition, with the combination of Johnson, Kruglick, AAPA, Lee, Hernacki, and Heyrman’s teaching of a hypervisor that allocates processor resources to virtual machine processes, to realize, with a reasonable expectation of success, a host OS running a hypervisor, as in Johnson, which reallocates resources to a logical partition based on allocation information received at the logical partition, and wherein the logical partition further allocates those resources to processes. A person of ordinary skill would have been motivated to make this combination to optimize allocation of resources to partitions of a data processing system (Kashyap [0002]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195